Citation Nr: 1624634	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-38 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.

4.  Entitlement to an increased rating for residuals of traumatic brain injury (TBI), currently rated 40 percent disabling.

5.  Entitlement to an increased rating for migraine headaches, currently rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1984, with subsequent service in the Army Reserves.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2009 rating decision, the RO denied entitlement to stress and anxiety, which was recharacterized as an acquired psychiatric disability.  This matter was remanded in June 2014.  

In a June 2014 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for a left knee and a lumbar spine disability, and denied entitlement to increased ratings for a TBI and migraine headaches.  A notice of disagreement was filed in June 2014, a statement of the case was issued in April 2015, and a substantive appeal was received in April 2015.


FINDINGS OF FACT

1.  In an unappealed May 2011 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a left knee disability and a lumbar spine disability; the Veteran did not file a notice of disagreement and no additional evidence was received within a year of its issuance.  

2.  Additional evidence received since the RO's May 2011 rating decision denying service connection for left knee and lumbar spine disabilities is new and relates to an unestablished fact necessary to substantiate the claims of service connection.

3.  The weight of the evidence shows that the Veteran's acquired psychiatric disability, specifically depressive disorder, is due to her service-connected TBI.  

4.  The evidence of record is against a finding that a left knee disability was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service.

5.  The evidence of record is against a finding that a lumbar spine disability was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service.

6.  For the entire period contemplated by this appeal, the Veteran's residuals of a TBI result in level 3 impairment with evidence of moderate impairment of memory, attention, concentration, and executive functions resulting in moderate functional impairment.

7.  For the entire period contemplated by this appeal, the Veteran's migraine headaches result in a disability picture of very frequent completely prostrating and prolonged attacks productive of severe inadaptability.


CONCLUSIONS OF LAW

1.  The May 2011 rating decision that denied the Veteran's service connection claims for a left knee disability and a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  New and material evidence has been received since the May 2011 RO decision denying entitlement to service connection for a left knee disability and a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria to establish service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for a disability rating of 70 percent for residuals of a TBI have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Code 8045 (2015).

7.  The criteria for a disability rating of 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Codes 8045, 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran was sent letters in July 2011, October 2011, and June 2013 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letters also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the service connection and increased rating issues.  The Veteran was afforded VA examinations which are discussed in detail below. 

The Virtual folder contains the Veteran's service treatment records and identified post-service treatment records.  No additional evidence has been identified by the Veteran with regard to these disabilities.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

New & material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 2011 rating decision, the RO denied entitlement to service connection for a left knee disability and a lumbar spine disability.  At the time of the decision, service treatment records, VA treatment records, and an April 2011 VA lumbar spine examination were of record.  

In June 2011, the Veteran submitted a claim to reopen and included copies of VA treatment records which had previously been considered.  In July 2011 correspondence to the Veteran, he was instructed to submit new and material evidence in support of his claim.  In October 2011, the Veteran submitted an MRI of the left knee.  

On May 22, 2012, the RO confirmed and continued the denials of service connection for a left knee disability and a lumbar spine disability.  Such rating decision was issued to the Veteran on May 29, 2012.

The Board finds that the May 2011 rating decision is final with regard to the denials of service connection for a left knee disability and a lumbar spine disability as while the Veteran submitted a new MRI of the left knee in October 2011, the claim was readjudicated in the May 2012 rating decision.  No new evidence was received with regard to the lumbar spine disability.  A notice of disagreement was not received with regard to the May 2011 denial.  Thus, the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

On May 22, 2013, within a year of issuance of the May 2012 rating decision, the Veteran submitted correspondence from Dr. H.R.N. which states that the Veteran's left knee and lumbar spine problems are due to an in-service car accident and the rigors of military training.  05/22/2013 VBMS entry, Medical Treatment Record-Non-Government Facility.  As new evidence was received within a year, the May 2012 rating decision is not final with regard to the left knee and lumbar spine disability issues.  

The Veteran's claims of service connection for a left knee disability and a lumbar spine disability were readjudicated and denied in a June 2014 rating decision.  The Veteran perfected an appeal.

The opinion from Dr. H.R.N. suggests a relationship between her left knee and lumbar spine conditions and his active service.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  For the above reasons, the claims of service connection for a left knee disability and a lumbar spine disability are reopened.  38 U.S.C.A. § 5108.  

As the Board has determined that new and material evidence has been received, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the Veteran has been given an opportunity to submit medical evidence, personal statements, and lay statements.  The July 2011, October 2011, and June 2013 VCAA letters included information concerning direct service connection as to the claimed issues.  The Veteran's claims have been readjudicated in an April 2015 Statement of the Case.  The discussion in the statement of the case essentially considered the Veteran's claims on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as psychosis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Psychiatric disability

VA treatment records reflect treatment for depression.  08/05/2014 VBMS entry, Medical Treatment Record-Government Facility; 07/01/2011 VBMS entry, Medical Treatment Record-Government Facility; 05/16/2011 VBMS entry, Medical Treatment Record-Government Facility.

A September 2014 VA examination reflects a diagnosis of unspecified depressive disorder.  

Correspondence dated in July 2014 from the Veteran's VA treating physician reflects the opinion that the Veteran's depression is due to her service-connected TBI.  07/10/2014 VBMS entry, Medical Treatment Record-Non-Government Facility.

Due to such opinion and affording the Veteran the benefit of the doubt, the Board finds that her depression is due to her service-connected TBI.  The opinion writer based his findings on an accurate understanding of the underlying facts and it cannot be said that the weight of the evidence is against the claim.  Thus, service connection is warranted for an acquired psychiatric disorder.  

Left knee & lumbar spine disabilities

The Veteran asserts that she has left knee and lumbar spine disabilities due an in-service automobile accident.  

A June 1983 service record reflects that the Veteran sustained a closed head trauma.  There were no complaints related to the knee or spine.  07/13/2014 VBMS entry, STR-Medical.

A February 23, 1984 service record reflects that the Veteran was driving a vehicle and hit a deer.  She suffered a lumbosacral strain and cervical myositis.  A February 27, 1984 record reflects that the conditions had resolved.  A June 1984 Report of Medical Examination reflects that the Veteran's 'lower extremities' and 'spine, other musculoskeletal' were clinically evaluated as normal.  It was noted that the Veteran was involved in an automobile accident in February 1984 and was diagnosed with lumbosacral strain and cervical myositis, was treated with pain medications, and the conditions resolved, NCNS.  Id.

A September 1985 record reflects the Veteran complained of a swollen and sore left knee.  She denied any trauma.  She reported pain for the past three days.  The assessment was left knee pain and ligamental strain with early bursitis.  Another record reflects an assessment of left medial patellar strain.  She was put on limited duty for 6 days.  Id.

In May 2010, the Veteran filed an initial claim of service connection asserting left knee and lumbar spine disabilities due to service.  05/28/2010 VBMS entry, VA 21-4138 Statement in Support of Claim.

An April 2010 VA treatment record reflects complaints of left leg/knee pain that began two days earlier.  She reported an extensive history of chronic knee pain and swelling.  The assessment was knee pain/edema.

An April 2011 VA examination report reflects the Veteran's report of that she has had lower back pain off and on since service after injury in a motor vehicle accident; it has progressively gotten worse.  With regard to the left knee, she reported that this has been an issue for 5 plus years.  She reported that she injured her knee while in service but did not recall the injury or when it occurred.  

The examiner examined the Veteran and summarized the record, noting the documentation within her service treatment records that she had acute injuries to the left knee in 1985, with no other documentation for complaints of left knee pain until 2010, with x-ray at that time showing only mild medial compartment narrowing.  The examiner opined that this current condition is less likely than not related to military service complaints of left knee pain, as one would expect more significant findings on x-ray for a condition that had existed for 25 years.  With regard to the lumbosacral spine disorder, the examiner stated that there was documentation within her service treatment records that she had acute injuries to the lower back during a motor vehicle accident while in service.  There was no other documentation for complaints of low back pain.  Current x-rays were negative.  Therefore, the examiner opined that her current complaints of low back pain were less likely than not related to those found in her service treatment records, as one would expect more significant findings on x-ray for a condition that has existed for 20 plus years.  

Correspondence from Dr. H.R.N. states that the Veteran was initially seen in August 2012.  She complained of neck and low back pain, and knee pain and swelling.  She reported that she was in an automobile accident in May 1985 during service.  The examiner noted review of the medical records and found the diagnoses of cervical and lumbosacral strain.  She was also treated for left knee pain which was diagnosed as a strain.  The examiner stated that she was seen on several occasions for treatment of these injuries.  After reviewing the records, Dr. H.R.N. opined that it was likely that during the automobile accident, when the car flipped several times, she sustained a knee injury that could have gone undetected.  The accident coupled with the rigors of military training in the Army is the most likely reason for her current complaints and condition.  05/22/2013 VBMS entry, Medical Treatment Record-Non-Government Facility.

In May 2014, the Veteran underwent a VA examination with respect to the lumbar spine.  The examiner diagnosed lumbosacral strain.  In a June 2014 addendum opinion, the examiner acknowledged the letter from the private physician stating that the Veteran's lumbosacral strain is likely related to an auto accident which occurred in service in 1985.  The examiner noted that service treatment records do confirm a motor vehicle accident in February 1984, leading to a diagnosis of cervical and lumbosacral strain.  On follow-up, it showed resolved lumbosacral strain.  There were no further complaints of lumbosacral strain in service or upon separation.  There is no evidence of chronicity of back condition since separation in 1984.  The letter submitted by the private physician showed treatment began in 2012.  While this private opinion was considered, it did not actually provide any new supportive evidence for establishing chronicity of the condition between 1984 and 2012.  Based on acute and resolved nature of lumbosacral strain in 1984, lack of demonstrated chronicity over some 30 year time period or supportive findings on x-rays, it is less likely as not that current lumbosacral strain is related to the one time acute lumbosacral strain in service.  06/12/2014 Virtual VA entry, C&P Exam.  

In March 2015, the Veteran underwent further VA examinations with regard to the left knee and lumbar spine.  

The examiner noted that left knee strain was diagnosed in service in 1985.  The examiner noted that this complaint was a single episode with no obvious progression of symptoms and no evidence of chronicity since it was not until 2010, 25 years after her release from service that she started complaining again of left knee pain per VA records.  The examiner opined that it is less likely as not that the Veteran's current left knee condition was caused by or related to active service.  The opinion was based on the current examination, interview with the Veteran, and review of the service treatment records which showed only a single isolated left knee complaint in 1985 after a motor vehicle accident.  There was no progression or chronicity of this left knee condition during service.  Furthermore, it was not until 2010, 25 years after the initial complaint that the Veteran started to complain of left knee pain again as per VA records.  In the examiner's opinion, this 25 years of time interval from initial complaint to present condition negates the possibility of service connection.  

With regard to the back, the Veteran reported that back pain started during service in 1984 after an automobile accident.  This was verified in the service treatment records showing a diagnosis of back strain after a motor vehicle accident in February 1984.  The Veteran could not recall if she had been to any physician for a back condition until recently, a time span of around 31 years after release from service.  The examiner noted that x-rays of the lumbar spine in May 2014 were normal.  An x-ray conducted at the time of the examination showed evidence of mild sacro-iliac joint arthritis bilateral which is more than likely the cause of current back complaints.

The examiner opined that it is less likely as not that the Veteran's current back condition was caused by or related to active service.  The examiner's opinion was based on the current examination, the interview with the Veteran, and review of the service treatment records.  The examiner pointed out that the Veteran's back complaint was a single isolated episode related to a motor vehicle accident in February 1984, when she was diagnosed with the strain.  Furthermore, there was no evidence of progression of this back complaint or evidence of chronicity during active service.  It appeared that the Veteran was asymptomatic after she was released since she has not been to any physician for the condition until 28 years later in 2012.  The examiner opined that this time interval of 28 years from initial complaint to present condition definitely negated the possibility of service connection.  

The opinions of the VA examiners result in a finding that the Veteran's current left knee and lumbar spine disabilities did not manifest in service.  

The Board finds that the collective opinions of the VA examiners are the most probative of record as the opinions were based on examination of the Veteran and a review of the evidence, and a clear rationale is provided in support of the conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's service connection claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).  The opinions were supported by a thorough analysis in consideration of the lay evidence and objective evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the examiners did consider a lack of documented treatment following service, this was only one factor among others used in forming their conclusions.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Indeed, the Veteran's denial of trauma in the records was pointed out in reaching their conclusions.

While consideration has been given to the opinion of Dr. H.R.N., the Board finds that such opinion lacks probative value compared to the opinions of the VA examiners.  While Dr. H.R.N. apparently had access to the service treatment records and noted the in-service diagnoses of cervical and lumbosacral strain, Dr. H.R.N. failed to then acknowledge that days later her condition had resolved.  Likewise, an examination conducted months later also indicated that her lumbar spine condition had resolved without sequela.  Moreover, Dr. H.R.N. speculated that the Veteran could have suffered an undetected knee injury during the motor vehicle accident.  Such assertion, however, is not supported by the contemporaneous service records which do not reflect any complaints or treatment related to the knee at the time of the February 1984 motor vehicle accident.  The Veteran voiced complaints approximately one and a half years later regarding the left knee but specifically denied any trauma.  Thus, such opinion is not supported by the record.  The May 2014 and March 2015 VA examiners considered the opinion of Dr. H.R.N.  The May 2014 examiner acknowledged the opinion but found no evidence of chronicity of a back condition, relying on the in-service treating provider's notation that the lumbar spine condition had resolved.  The May 2014 VA examiner also noted that Dr. H.R.N. could not provide any evidence of chronicity as the Veteran had only sought treatment with him beginning in 2012.  In formulating the negative opinions, the March 2015 VA examiner also relied on the lack of chronicity and the lack of continuity of symptomatology.  Thus, the Board finds that these opinions are more probative than the opinion of Dr. H.R.N.  Based on the VA examiners' opinions, the Board cannot reach a finding that the Veteran has current left knee and lumbar spine disabilities that are due to service.  

While the Board has given consideration to the lay evidence from the Veteran, she does not have the requisite medical expertise to find that her current left knee and lumbar spine disabilities are due to service.  Her opinion in this regard is not competent, given the complexity of the medical questions involved.  Due to the documented injuries in service and the lay assertions of the Veteran, etiological opinions were sought which were negative.  The medical evidence and VA opinions outweigh the lay contentions of the Veteran.  

The Board notes that arthritis is a chronic disease subject to special presumptive provisions under 38 C.F.R. § 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As a chronic disease under 38 C.F.R. § 3.309(a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here. 

In conclusion, the most probative evidence is against a link between current left knee and lumbar spine disabilities, and a disease or injury in service.  As the preponderance of the evidence is against the claims, reasonable doubt does not arise, and the claims are denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased ratings

The Board has reviewed all of the evidence in the virtual folder.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

TBI

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  The rater is to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

The rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

The rater is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Also for consideration is the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent rating if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.  

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.  

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.  

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id.

In the instant case, the Veteran experiences migraine headaches as a result of her TBI, which are separately rated and discussed below.  Due to the Board's finding that service connection is warranted for depression, her psychiatric symptoms will also be separately rated.

Both the May 2014 and March 2015 VA examination reports reflect that the Veteran's TBI is manifested by objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment, thus her level of impairment is "3."  Both examiners found her judgment to be mildly impaired, as she had made some bad decisions with regard to her children and had shown poor judgment, thus her level of impairment is "1."  Her social interactions are frequently inappropriate, thus her level of impairment is "2."  She is oriented to person, time, place and situation and her motor activity is normal, thus her levels of impairment are "0."  The May 2014 VA examiner found that her visual spatial orientation was mildly impaired, as occasionally she gets lost in unfamiliar surroundings.  Thus, her level of impairment is "1."  The March 2015 VA examiner found that her visual spatial orientation was moderately impaired as she gets lost, has difficulty reading maps, following directions, and judging distance, thus her level of impairment is "2."  She experiences three or more subjective symptoms that mildly interfere with work or activities of daily living such as intermittent dizziness, headaches, anxiety, and frequent insomnia.  As her headaches are separately rated and her anxiety will be separately rated, her level of impairment is "1."  With regard to neurobehavioral effects, she is frequently irritable and moody, gets verbally aggressive on a daily basis, lacks motivation, and is inflexible at times, thus her level of impairment is "2."  Her communication and consciousness are normal.  

In light of the examiners' findings that her TBI is manifested by objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment, thus resulting in an impairment level at facet "3," a 70 percent rating is warranted in contemplation of the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.' 

A 100 percent rating is not warranted as total impairment has not been shown as to any facet of TBI.  

Migraine headaches

The Veteran's migraine headaches are associated with her TBI and are separately evaluated as 30 percent disabling per 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this diagnostic criteria, a 30 percent evaluation is appropriate in cases of characteristic prostrating attacks occurring on an average of once a month over the last several months; and, a 50 percent rating is appropriate with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Both the May 2014 and March 2015 VA examination reports reflect that the examiner checked the 'Yes' box for very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  

The Veteran complained to the May 2014 VA examiner that she has a headache every day, which she rated as an 8 on a 10-point scale.  Lying down in a quiet place seems to help when she has a headache.  Being around people seems to make her headaches worse.  She reported having occasional nausea, blurred vision, and dizziness along with her headaches.  She has called in sick because of a severe headache (2-4 times per month).  She has left work early because of a severe headache (2-3 times per month).  On a daily basis, she takes a 15-30 minute break due to a severe headache.  Having severe headaches slows down her performance at work.

The Veteran complained to the March 2015 VA examiner that she continues to have daily headaches.  She estimates that her headaches range between a 5 on a 10-point scale.  She is bothered by sound when she has a headache.  The March 2015 examiner noted that the Veteran has called in sick and has left work early due to severe headaches.  When she gets a bad headache at work, she will take an over-the-counter medication, lean her head back, close her eyes, and wait for it to subside.  

While acknowledging that the Veteran is employed in a full-time capacity, in light of her subjective complaints as to the effect her headaches have on her employment, and the objective findings of the VA examiners, the Board finds that a 50 percent rating is warranted for migraine headache symptomatology.  Such disability rating constitutes the highest rating assignable under the current rating criteria for migraine headaches.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8100; see Grantham v. Brown, 114 F .3d 1156, 1158 (1997). 

Additional considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned is provided for certain manifestations of the service-connected TBI, but the medical evidence reflects that those manifestations are not present.  Regarding headaches, she is rated at the maximum schedular percentage but the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of such headaches, as well as her TBI.  Indeed, as noted above, despite assigning a 50 percent rating for "severe economic inadaptability," the Veteran is actually still employed and thus her disability picture cannot be said to have rised above that contemplated by the schedule.  The current ratings discussed hereinabove are adequate to fully compensate the Veteran for her symptoms.  

The Veteran and her representative have not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria are adequate for these service-connected disabilities.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The evidence of record reflects that the Veteran is employed in a full-time capacity and that a claim for a total disability rating based on individual unemployability (TDIU) has not been raised.


ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to a 70 percent disability rating for residuals of a TBI is granted.

Entitlement to a 50 percent disability rating for migraine headaches is granted.


 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


